Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 01, 2022 has been entered.
                                                 Status of the Application
2. Claims 1, 3-7 and 11-13 are pending under examination. Claims 8-10 and 14-20 were withdrawn from further consideration as being drawn to non-elected group. 
Response to Arguments:
3. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Hutchison et al. is withdrawn in view of the amendment.
Claim Rejections - 35 USC § 102
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


       A.  Claims 1, 3-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trau et al. (US 2005/0202429).
       Trau et al. teach particles with an upper critical solution temperature (UCST) material of claim 1, 3, applied thereto provide UCST particles for PCR process, the particles comprising: a UCST polymer matrix (low melting point agarose) having an upper critical solution temperature (UCST) ranging from 20°C to 90°C; and a PCR oligonucleotide dispersed in the UCST matrix, primers or a probe of a target nucleic acid dispersed in the UCST polymer matrix  a denaturation step high temperature step of the PCR process (para 0014-0016, 0077-0080, 0029,  indicating PCR reagents including primers in low melting point agarose).
With reference to claim 4,  Trau et al. teach that the probe of a target nucleic acid is a selective fluorescent probe (para 0029).
With reference to claim 11, Trau et al. teach a method for preparing said UCST particles comprising introducing a primer (forward or reverse primer) to an UCST particle and performing mixing and coagulation to prepare the UCST particles (para 0014-0016, 0077-0080). For all the above the claims are anticipated.
      B. Claims 1, 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setterquist et al. (WO 96/00301).
  Setterquist et al. teach particles with an upper critical solution temperature (UCST) material of claim 1, 3, applied thereto provide UCST particles for PCR process, the particles comprising: a UCST polymer matrix (low melting point agarose) having an upper critical solution temperature (UCST) ranging from 20°C to 90°C; and a PCR oligonucleotide dispersed in the UCST matrix, primers or a probe of a target nucleic acid dispersed in the UCST polymer matrix  a denaturation step high temperature step of the PCR process (page 4, line 26-35, page 5, line 1-34, page 6, line 1-16, page 10, line 6-35, page 11, line 14-34: indicating PCR reagents including primers in low melting point agarose).
        With reference to claim 11, Setterquist et al. teach a method for preparing said UCST particles comprising introducing a primer (forward or reverse primer) to an UCST particle and performing mixing and coagulation to prepare the UCST particles (page 12, line 26-35, page 13, line 1-35, page 14, line 1-32, page 15, line 1-12). For all the above the claims are anticipated.
C.  Claims 1, 3-7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2014/0080717).
       Li et al. teach particles with an upper critical solution temperature (UCST) material of claim 1, 3, applied thereto provide UCST particles for PCR process, the particles comprising: a UCST polymer matrix (PEG) having an upper critical solution temperature (UCST) ranging from 20°C to 90°C; and a PCR oligonucleotide dispersed in the UCST matrix, primers or a probe of a target nucleic acid dispersed in the UCST polymer matrix  a denaturation step high temperature step of the PCR process (para 0774-0779, 0553-0555, 0719-0737, 0685, 0994-0995: indicating  primer in PEG polymer (is a UCST material) wherein the gel material is melted in denaturation step during PCR). 
With reference to claim 4, Li et al. teach that the probe of a target nucleic acid is a selective fluorescent probe (para 00105 0347-350).
With reference to claim 5, Li et al. teach hydrogel fine particles for PCR to which, at least one primer selected from the group consisting of a forward primer and a
reverse primer of target nucleic acid as a polymerase chain reaction (PCR) primer, or a
probe of target nucleic acid is fixed, wherein the hydrogel fine particle comprises the
upper critical solution temperature (UCST) particle, which is fixed to the fine particle, at least one primer among the forward primer and the reverse primer or the probe is
comprised in the UCST particle and is fixed to the hydrogel fine particle, and the
hydrogel fine particle has a porous structure that comprises pores (para 0732-0737, 0774-0780, 0877-0884, 0974-0987).
With reference to claim 6, Li et al. teach that one primer of the forward primer and the reverse primer is comprised in the UCST particle, and the other primer that is not comprised in the UCST particle is fixed to an inside of the pore of the hydrogel fine particle (para 0417-0423).
With reference to claim 7, Li et al. teach that the primer that is not comprised in the UCST particle is fixed by a covalent bond or a peptide bond to a hydrogel monomer inside the pore of the hydrogel fine particle (para 0732-0737).
With reference to claim 11-12, Li et al. teach a method of preparing the UCST particle comprising: a step of introducing at least one primer among a forward primer and a reverse primer of target nucleic acid or a probe of target nucleic acid to an upper critical solution temperature (UCST) material in a liquid phase, and performing mixing and coagulation to prepare the UCST particle a pre-polymer solution preparation step of mixing the prepared UCST particle, a hydrogel monomer, and a photo initiator to prepare a pre-polymer solution, in which the solution further comprises a primer that is
not comprised in the UCST particle among the forward primer and the reverse primer
when only one primer among the forward primer and the reverse primer is comprised in the UCST particle; and a step of ejecting the pre-polymer solution in a droplet form and curing the solution to prepare the hydrogel fine particle (para 0098, 0672-0683, 0863-0878, 0740-0765).
With reference to claim 13, Li et al. teach that the method further comprising: a washing step after the hydrogel fine particles are prepared (para 0866, 1120). For all the above the claims are anticipated.
                                                           Conclusion
              No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637